Citation Nr: 1647407	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  13-17 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right hand/wrist disability, claimed as secondary to service-connected right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974 and from June 2005 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2015, the Board remanded the claim for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in an April 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

In April 2015, the Board remanded the claim, in part, to obtain a VA examination with medical opinion to address the etiology of the Veteran's claimed right hand/wrist disability.  After examination of the Veteran, the April 2016 VA examiner determined that "[t]he longitudinal medical evidence provided and reviewed does not support a chronic, disabling right wrist/hand condition/diagnosis."  The examiner reviewed the Veteran's treatment records and concluded that said records did not show a diagnosed right wrist/hand disability.

Critically, however, as noted in the April 2015 Board Remand, August 2011 VA treatment records diagnosed the Veteran with ulnar nerve entrapment at the right cubital tunnel, based upon EMG testing.  An October 2011 physical therapy record stated that a doctor thinks that the Veteran's neck is the cause of his right arm pain; a diagnosis of cervical stenosis with radiculopathy was indicated.  A November 2011 physical therapy record stated that the Veteran has severe pain in the ulnar side of his right wrist, related to shoulder pain.  A December 2012 VA treatment record noted a history of ulnar neuropathy.

Unfortunately, the April 2016 VA examiner ignored these findings concerning a diagnosed neurological disability of the right upper extremity in rendering his conclusion.  As such, the April 2016 VA examination report is inadequate and the matter must be remanded in order to afford the Veteran an appropriate examination with all indicated neurological testing, as well as a nexus opinion.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's remand instructions have not been complied with, the claim on appeal must be remanded so that this may be accomplished.

Upon remand, any records of outstanding VA treatment should be remanded prior to obtaining the new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has received, to include any records of VA treatment dating from October 2016.  All such available documents must be associated with the claims file.  If said records cannot be obtained, this should be reported in the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right hand/wrist disability, to include the diagnosed ulnar nerve entrapment at cubital tunnel on right, as documented in August 2011 EMG testing.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.   If the diagnosis of ulnar nerve entrapment at right cubital tunnel was incorrect, that should be clarified.  

For each right hand/wrist disability identified, to include the diagnosed ulnar nerve entrapment at right cubital tunnel, if applicable, the examiner should indicate whether it at least as likely as not (probability of 50 percent or more) had its clinical onset in service or is otherwise attributable to the Veteran's military service.

If not, the examiner should indicate whether it is at least as likely as not that a right hand/wrist disability, to include the diagnosed ulnar nerve entrapment at right cubital tunnel, if applicable, was caused or aggravated by a service-connected disability.  If aggravated, what is the baseline level of the disability prior to aggravation and what is the permanent, measurable increase in severity of the disability that is due to the service-connected disability? 

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence.  The examiner should give medical reasons for accepting or rejecting the lay statements. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Thereafter, readjudicate the Veteran's claim in light of all evidence of record.  The RO should address all theories of entitlement advanced by the Veteran and his representative.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last statement of the case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

